Fourth Court of Appeals
                                San Antonio, Texas
                                      August 1, 2018

                                   No. 04-18-00316-CR

                             Eustorgio Guzman RESENDEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 91-CR-43-B
                       Honorable Gilberto Hinojosa, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, this appeal is ORDERED DISMISSED
FOR LACK OF JURISDICTION.

       It is so ORDERED on August 1, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court